DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 28 June 2022. As filed, Claims 1-10 are pending (Claims 1-6 have been withdrawn with traverse).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (CN201610595164.2, filed 26 July 2016) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/CN2016/097562, filed 31 August 2016) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant's election with traverse of Group 3, Claims 7-10, drawn to a method for exosome separation and extraction, in the reply filed on 28 June 2022 is acknowledged.  The traversal is on the ground(s) that (1) Group 3 belongs to the second and fourth categories of invention defined in 37 CFR 1.475(b) and should be considered to have unity of invention (pg. 6-7); (2) “the invention in Groups 2 and 3 comprises the technical features of the invention of Group 1, so a single search and examination can cover these three inventions and it would not be burdensome to search and examine all the inventions” (pg. 7, middle); and (3) “[t]he same or corresponding technical feature among the three groups is the stacked centrifugal filtration device according to claims 1-4” (pg. 7).
This is not found persuasive.
Regarding (1), although Groups 1-3 may be categorized under the recognized groups provided in 37 CFR 1.475(b) to be considered to have unity of invention, Groups 1-3 lack unity of invention because they do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features.
Regarding (2), Applicant is applying standards (i.e., “serious burden”) for national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis). This application is a national stage application submitted under 35 U.S.C. 371 (unity of invention analysis) that requires a different analysis.
Regarding (3), the cited shared technical feature is the stacked centrifugal filtration device of Claim 1, not Claims 1-4. As will be addressed in the following 35 USC 103 rejections, the shared technical feature is not a special technical feature in view of the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 June 2022.

Drawings
The drawings are objected to because the labels, number, and/or text are illegible (specifically for FIGs. 1 and 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 cites dependency on the stacked centrifugal filtration device of Claim 1. However, Claim 1 has been withdrawn. Please amend Claim 7 to include the desired limitations of Claim 1. For the purposes of compact prosecution, the Examiner will consider the limitations of Claim 1 incorporated into Claim 7;
“buffer being 0.1-5 times [[of ]]that of the sample…”; and
“the primary support edge is pressed on the secondary support edge, the secondary support edge is pressed on the edge of the collecting tube” (add a comma between the phrases).
Claim 8 is objected to because of the following informalities:
“wherein the incubation buffer comprises: DPBS, 60-240 mM Tris, and 60-180 mM EDTA, and its pH is 7-7.5”.
Claim 9 is objected to because of the following informalities:
“…to makes its final concentration [[be ]]0.2 mg/mL – 2.0 mg/mL”.
Claim 10 is objected to because of the following informalities:
“…wherein, for the centrifugation in step 2), the centrifugal force…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 7, there is insufficient antecedent basis for “the incubation buffer” in step 1. Claims 8-10 are also rejected due to their dependence on Claim 7.
	Regarding Claim 7, there is insufficient antecedent basis for “the sample” in step 1.
	Regarding Claim 7, there is insufficient antecedent basis for “the retentate” in step 2.
	Regarding Claim 7, there is insufficient antecedent basis for “the exosomes” in step 2. No specific exosome or exosomes have been introduced.
	Regarding Claim 7, it is unclear what is being “mix[ed] thoroughly” in step 2. As understood, liquid sample, having already been thoroughly mixed in step 1, is transferred to the filtration device and loaded into a centrifuge. What is being “mix[ed] thoroughly” after the filtration device is loaded into a centrifuge (and presumable capped)? Is the filter tube or stacked centrifugal filtration device being thoroughly mixed? If so, this engenders further ambiguity because it is not clear how a filter tube or stacked centrifugal filtration device can be thoroughly mixed especially if “mixing” constitutes at least two different substances to be considered “mixed”.
	Regarding Claim 7/1 (Claim 1), there is insufficient antecedent basis for “the bottom” in line 3. It is unclear which “bottom” is being referenced: the bottom of the filter tube or of the stacked centrifugal filtration device?
	Regarding Claim 7/1 (Claim 1), there is insufficient antecedent basis for “the top tube opening” in line 4. Further, is “tube” referencing the “filter tube”. Please clarify.
	Regarding Claim 7/1 (Claim 1), there is insufficient antecedent basis for “the bottom” in line 6. It is unclear which “bottom” is being referenced: “the bottom” that has been previously introduced in line 3, the bottom of the ultrafiltration tube, the bottom of the primary filter tube cavity, the bottom of the filter tube or the bottom of the stacked centrifugal filtration device?
	Regarding Claim 7/1 (Claim 1), it is unclear whether “an air passage at the top tube opening” is a unique “air passage” or referencing the prior introduced “air passage” in line 4. If this “air passage” is a unique limitation, please use a different terminology to distinguish from the first air passage to prevent confusion.
	Regarding Claim 7/1 (Claim 1), it is unclear which tube is being referenced in “a cap provided at the top of the tube”. Multiple tubes have been introduced.
Regarding Claim 7/1 (Claim 1), what is being referenced by “it” in the phrase “when it is capped” in line 13? Please be specific and identify the limitation intended by the inventor.
Regarding Claim 7/1 (Claim 1), there is insufficient antecedent basis for “the edge of the collecting tube”. It is also unclear which edge is being referenced because it is unclear how many edges the collecting tube has.
Regarding Claim 8, what is being referenced by “its” in the phrase “and its pH is 7-7.5”? Please be specific and identify the limitation intended by the inventor. The Examiner will assume Applicant is referencing the incubation buffer and not one of the components, e.g., DPBS, Tris, or EDTA.
Regarding Claim 9, the term “appropriate” is a relative term which renders the claim indefinite. The term “appropriate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is considered an “appropriate” amount of protease K? Does Applicant desire an intended effect attributable to “appropriate” (e.g., decrease in protein concentration) that would allow for quantitatively determining levels of protease K considered “appropriate”?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MITSUHASHI et al. (US PGPub 2016/0237496 A1) in view of VLASSOV et al. (US PGPub 2013/0273544 A1) and TER-OVANESYAN et al. (US PGPub 2018/0066307 A1).
	Regarding Claim 7, MITSUHASHI discloses a method for isolating one or more biological components (e.g., exosomes) from a biological sample (p0007) utilizing a filter device (i.e., a method for exosome separation and extraction; p0016). 
Regarding the claimed stacked centrifugal filtration device, MITSUHASHI discloses the filter device comprises a capture device 100 comprising a first hollow body 1 (i.e., i.e., a filter tube) coupled with a second hollow body 2 (i.e., an ultrafiltration tube arranged outside of the filter tube; p0077). First hollow body 1 further comprises inlet opening 101 (i.e., a primary support edge provided with an air passage at the top tube opening), outlet opening 102 (p0081), upper, intermediate, and terminal regions 132, 134, 136 (i.e., a primary filter tube cavity within the filter tube) and filter material 5 (i.e., a filter membrane at the bottom; p0095; FIG. 3). Second hollow body 2 further comprises an inlet opening 201 (i.e., a secondary support edge provided with an air passage at the top tube opening; p0083), upper, intermediate, and terminal regions 232, 234, 236 (i.e., a secondary filter tube cavity within the ultrafiltration tube and below the filter tube; p0085), and capture material 4 at the bottom of the intermediate region (FIG. 4). As further shown in FIG. 2, second hollow body 2 is open to air through the top of the second hollow body (i.e., an air passage at the top tube opening; the secondary filter tube cavity [is] connected to the atmosphere through the air passage; FIG. 2). The capture device 100 is used with a receiving vessel 600 (i.e., a collecting tube cavity within the collecting tube and below the ultrafiltration tube) that includes a cap 700 (i.e., a cap provided at the top of the tube) to secure the capture device 100 (i.e., when it is capped the primary support edge is pressed on the secondary support edge; p0099; FIG. 6).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	MITSUHASHI fails to disclose that when capped, the primary support edge is pressed on the secondary support edge and the secondary support edge is pressed on the edge of the collecting tube.
	While MITSUHASHI is seemingly deficient in explicitly disclosing the claimed geometric arrangement wherein when capped, the primary support edge is pressed on the secondary support edge and the secondary support edge is pressed on the edge of the collecting tube, such a limitation is interpreted to serve the purpose of securing the ultrafiltration tube in place relative to the filter tube such that both tubes are in communication with the external environment through the air passages (Specification, pg. 7, par. 7). MITSUHASHI discloses a similar arrangement wherein the second hollow body 2 is secured to the first hollow body 1 by means of an interlocking pair of a hole 254/256 on the second hollow body 2 and a protrusion 150 on the first hollow body 1 (FIGs. 3-5); because the second hollow body has an open top, this disclosed arrangement secures the second hollow body to the first hollow body and further allows for the internal cavity of the second hollow body to also be exposed to atmosphere. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	MITSUHASHI fails to disclose the ultrafiltration membrane is at the bottom of the ultrafiltration tube.
	However, absent showings of unexpected results or criticality to the relative position of the membrane in the secondary filter tube cavity, such a limitation is considered a matter of choice. Regardless of whether the membrane is located at the bottom of the tube as claimed or in the middle of the tube as taught by MITSUHASHI, filtrate from the first filter tube would eventually pass through the membrane and into the collecting tube cavity. Applicant has not disclosed any advantages or reasoning as to why such a membrane should be located at the bottom of the tube. Thus, one of ordinary skill in the art at the time of invention would have found such a limitation obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04).
	MITSUHASHI fails to disclose the capture material 4 is an ultrafiltration membrane.
	However, VLASSOV discloses the use of ultrafiltration for isolating exosomes (p0005, p0007, p0011, p0040). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). Thus, the use of an ultrafiltration membrane in the method made obvious by MITSUHASHI would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention as taught by VLASSOV.
	Regarding the claimed method, MITSUHASHI further discloses fluid sample is first prepared by vigorously mixing with buffer prior to applying to the above-described exosome collection device at a ratio of 4 mL buffer to 1.5 mL sample, which reads upon the claimed range of the volume of the incubation buffer being 0.1-5 times that of the sample (i.e., adding incubation buffer into sample to be tested; mixing thoroughly; p0120). Fluid sample containing exosome biological components is loaded into the filter device (i.e., transferring all liquid in step 1) into the filter tube of the stacked centrifugal filtration device according to claim 1; p0076), the capture device is placed in a centrifuge tube and collar, and a low-speed centrifugal force (2,000 ×g) is applied to drive the sample through the filter device (i.e., positioning the stacked centrifugal filtration device in a centrifuge for centrifugation; p0080, p0109, p0120). Capture material 4 in the second hollow body 2 retains the desired exosomes (i.e., collecting the retentate in the ultrafiltration tube; p0090). 
	MITSUHASHI is deficient in disclosing that an appropriate amount of protease K is added to the incubation buffer/sample mixture and the sample being incubated at room temperature.
	TER-OVANESYAN discloses a method for exosome purification and isolation (p0014). A biological sample comprising exosomes is treated with 500 µg/mL proteinase K (i.e., an appropriate amount of protease K is added in at the same time; p0016) by incubating samples at 37°C for 30 minutes in Proteinase K activity buffer (comprising PBS, Tris, and EDTA; i.e., mixing thoroughly and incubating; p0235). Advantageously, the use of proteinase K reduces or eliminates extra-exosomal nucleic acid-protein complex contaminants from the exosome sample (p0235). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found obvious to add an appropriate amount of protease K to the sample at room temperature as suggested by TER-OVANESYAN in the method for exosome separation and extraction disclosed by MITSUHASHI. 
While TER-OVANESYAN may not have explicitly disclosed that the incubation temperature is “room temperature”, TER-OVANESYAN nevertheless discloses incubation at a temperature. It is well-known that at slightly elevated temperatures, such as in vivo temperatures, enzymes such as Proteinase K act at optimum efficiency; one of ordinary skill in the art would find obvious that Proteinase K may also be applied at lower temperatures, such as room temperature, and achieve similar effects as those described by TER-OVANESYAN. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Alternatively, VLASSOV discloses that exosome samples may be incubated in buffers at room temperature (about 20°C) or higher, but generally, at lower temperatures, exosome purification is advantageously more rapid (p0045). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would find it obvious to reduce the high incubation temperature suggested by TER-OVANESYAN for the reduced room temperature suggested by VLASSOV in the method for exosome separation and extraction made obvious by modified MITSUHASHI.
	Regarding Claim 8, modified MITSUHASHI makes obvious the method of Claim 7. TER-OVANESYAN further discloses the incubation buffer comprises PBS, 10 mM Tris, and 1 mM EDTA at pH 8 (p0235). While the disclosed concentrations and pH are differentiated from the claimed concentration and pH ranges of 60-240 mM Tris, 60-180 mM EDTA, and pH 7-7.5, such limitations are considered result-effective variables optimizable in the art. For instance, VLASSOV discloses that a variety of buffers may be used for incubating exosome samples; salt concentrations of these buffers can be any concentration compatible with the samples and typically range from 10 mM to 500 mM (p0044). Similarly, VLASSOV discloses the buffer pH is any pH that is compatible with the sample and may vary from 6-8. Because Applicant has not designated or provided any additional details or limitations with respect to the identity or makeup of the sample to be tested, one of ordinary skill in the art would have within their toolset, the capabilities to determine the appropriate buffer composition for a corresponding sample to be treated. Absent showings of unexpected results or criticality, the claimed concentration ranges of 60-240 mM Tris and 60-180 mM EDTA and the pH range of 7-7.5 are prima facie obvious (MPEP 2144.05). The claimed parameter is recognized as a result-effective variable as taught by the prior art and can be optimized through routine experimentation (MPEP §2144.05 II B). Thus, the claimed range would have been obvious to one skilled in the art at the time of the invention.
	Regarding Claim 9, modified MITSUHASHI makes obvious the method of Claim 7. TER-OVANESYAN further discloses exosomes is treated with 500 µg/mL proteinase K (p00235), which reads on the claimed range of 0.2 mg/mL – 2.0 mg/mL.
	Regarding Claim 10, modified MITSUHASHI makes obvious the method of Claim 7. MITSUHASHI further discloses a low-speed centrifugal force (2,000 ×g) is applied to drive the sample through the filter device for 5 minutes (p0120). This time duration is differentiated from the claimed centrifugation time of 10-30 minutes.
However, such a limitation is considered a matter of choice to one of ordinary skill in the art. One of ordinary skill in the art would find it obvious to vary the centrifugation time to process greater sample volume or to process a sample with higher exosome concentration or higher contaminant concentration; MITSUHASHI is simply disclosing an embodiment for a particular exosome sample. As evidence of other centrifugation times, VLASSOV further discloses exosome samples are typically centrifuged at 2,000 ×g to 10,000 ×g for 5-20 min (p0057), ranges that overlap with the claimed centrifugal force range of 5,000 ×g and the claimed centrifugation time of 10-30 min. Absent showings of unexpected results or criticality, other than to provide a more thoroughly isolated/purified exosome sample, such limitations are prima facie obvious (MPEP 2144.05). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777